Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/28/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 was filed after the mailing date of the Non-Final Rejection on 10/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsumae (Japanese Patent Application Publication JP 2000-014150A)	Regarding claim 1, Matsumae discloses (see Fig. 1-4) a power conversion device comprising, on a base (9): a transformer (3); a first rectifier element (top diode of 4); a second rectifier element (bottom diode of 4); a smoothing coil (7); and a smoothing capacitor (6), the .

	Regarding claim 4, Matsumae discloses (see Fig. 1-4) wherein the intermediate terminal and a terminal of the smoothing capacitor are directly connected to each other (bottom terminal of 10 and right side terminal of 6 are directly connected to each other).

	Regarding claim 5, Matsumae discloses (see Fig. 1-4) wherein the intermediate terminal and the terminal of the smoothing capacitor are joined together to the base by a fastening member (bottom terminal of 10 and right side terminal of 6 are joined together to 9 via 8 by a screw).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumae in view of Nakahori (Japanese Patent Application Publication JP 2006-332470A).	Regarding claim 2, Matsumae does not disclose wherein at least one of the first secondary winding or the second secondary winding is formed integrally with the intermediate terminal.	However, Nakahori teaches (see Fig. 12 and Fig. 13) wherein at least one of the first secondary winding (A) or the second secondary winding (B) is formed integrally with the intermediate terminal (C) (A and B are integrally formed with C).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Matsumae   wherein at least one of the first secondary winding or the second secondary winding is formed integrally with the intermediate terminal, as taught by Nakahori, because it can help reduce electrical power losses due to increased resistances of connection points.
	Regarding claim 3, Matsumae does not disclose wherein the first secondary winding and the second secondary winding are formed integrally by bending a single plate-like member.
	However, Nakahori teaches (see Fig. 12 and Fig. 13) wherein the first secondary winding (A) and the second secondary winding (B) are formed integrally by bending a single plate-like member (A and B are formed by a single plate-like member comprising 33A, 33B, and 33C, and bending as shown in Fig. 13).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Matsumae   wherein the first secondary winding and the second secondary winding are formed integrally by bending a single plate-like member, as taught by Nakahori, because it can help reduce electrical power losses due to increased resistances of connection points.

Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumae in view of Nakahori et al. (US Patent Application Publication US 2010/0164670 A1, hereinafter “Nakahori670”).	Regarding claim 6, Matsumae does not disclose wherein the secondary winding and the smoothing coil are integrally formed by insert molding through use of a resin.	However, Nakahori670 teaches (see Fig. 3) wherein the secondary winding (42) and the smoothing coil (61) are integrally formed by insert molding through use of a resin (see [0051], the coil substrates are a multilayer substrate including a resin layer base).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Matsumae wherein the secondary winding and the smoothing coil are integrally formed by insert molding through use of a resin, as taught by Nakahori670, because it can help prevent shorting from each winding.

	Regarding claim 7, Matsumae does not disclose wherein the secondary winding and the smoothing coil are integrally formed by the insert molding, under a state in which the first terminal, the second terminal, the smoothing coil first terminal, and the smoothing coil second terminal are exposed, and wherein an insulating sheet is arranged between each of the base and the first terminal, the base and the second terminal, and the base and the smoothing coil first terminal.	However, Nakahori670 teaches (see Fig. 6) wherein the secondary winding (42) and the smoothing coil (61) are integrally formed by the insert molding, under a state in which the first terminal, the second terminal, the smoothing coil first terminal, and the smoothing coil second terminal are exposed (see [0051], coil substrate 120 has wiring conductors for connecting to mounted components 9, which are exposed), and wherein an insulating sheet is arranged between each of the base and the first terminal, the base and the second terminal, and the base 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Matsumae  wherein the secondary winding and the smoothing coil are integrally formed by the insert molding, under a state in which the first terminal, the second terminal, the smoothing coil first terminal, and the smoothing coil second terminal are exposed, and wherein an insulating sheet is arranged between each of the base and the first terminal, the base and the second terminal, and the base and the smoothing coil first terminal, as taught by Nakahori670, because it can help prevent shorting from each winding while providing proper connector terminals.

	Regarding claim 8, Matsumae does not disclose wherein the first rectifier element is surface-mounted by soldering to the first terminal and the smoothing coil first terminal, and wherein the second rectifier element is surface-mounted by soldering to the second terminal and the smoothing coil first terminal.	However, Nakahori670 teaches (see Fig. 2) wherein the first rectifier element (5A) is surface-mounted by soldering to the first terminal (equivalent to the top terminal of 42) and the smoothing coil first terminal (equivalent to the left terminal of 61, when put in common cathode center tap type, as taught in [0085]), and wherein the second rectifier element (5B) is surface-mounted by soldering to the second terminal (equivalent to the bottom terminal of 42) and the smoothing coil first terminal (equivalent to the left terminal of 61, when put in common cathode center tap type, as taught in [0085]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Matsumae   
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838    

/KYLE J MOODY/Primary Examiner, Art Unit 2838